 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 4
                                                                    Mar 27, 2020
 5                                                                      SEAN F. MCAVOY, CLERK


 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 VERONICA VARGAS
10          Plaintiff,                             NO. 1:18-CV-03150-SAB
11          v.
12 MABTON SCHOOL DISTRICT,                         ORDER DISMISSING CASE
13          Defendant.
14
15          On February 28, 2020, the Court entered a Show Cause Order directing
16 Plaintiff to show cause within 14 days why this case should not be dismissed for
17 failure to prosecute. ECF No. 12. That deadline has passed, and nothing has been
18 filed.
19          Accordingly, IT IS HEREBY ORDERED:
20          1. The above-captioned case is DISMISSED, without prejudice.
21          IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
22 this Order, to provide copies to counsel, and close the file.
23          DATED this 27th day of March 2020.
24
25
26
27
28                           Stanley A. Bastian
                          United States District Judge
     ORDER DISMISSING CASE * 1
